Citation Nr: 1734159	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  16-07 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as schizophrenia and depressive disorder NOS.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from May 1994 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.   The Veteran previously submitted a claim of entitlement to service connection for depression, which was denied by an April 2005 rating decision.  In October 2013, the RO obtained service personnel records that had been in existence, but not previously been associated with the claims file.  The Board finds that these records are relevant to the Veteran's claims because they demonstrate the circumstances of her discharge.  Accordingly, the claim must be reconsidered.  See 38 C.F.R. § 3.156(c) (2017).

The Veteran's claim of service connection for depression has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

The Veteran's current psychiatric disability, diagnosed as schizophrenia and depressive disorder NOS, had its onset during her active duty service.


CONCLUSION OF LAW

The criteria for service connection for schizophrenia and depressive disorder NOS have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a) (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the elements necessary to establish entitlement to service connection for an acquired psychiatric disorder, diagnosed as schizophrenia and depressive disorder NOS, have been met.  Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In this case, the Veteran has been diagnosed with schizophrenia and depressive disorder NOS.  See November 2013 VA Examination Report.  She reported that she was sexually assaulted during service and that since that time she has experienced depression and recurrent nightmares, and has become socially isolative.  She also reported that after the assaults in service she lost motivation and, as a result, her performance in physical training declined, ultimately leading to her discharge from service.  The Veteran is competent to report the events and symptoms she experienced during service and afterwards, and the Board finds her reports to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Her statements are corroborated by her service personnel records showing that she was discharged from service for failing two annual physical fitness tests.  Also supporting her claim is the February 2013 written statement of her mother, who reported that she observed a change in the Veteran's behavior and demeanor after her return from service.  Such changes included being more withdrawn, quiet, and depressed.  The November 2013 VA mental health examiner opined that the Veteran's current schizophrenia and depression is at least as likely as not related to service because she has consistently reported to various providers over the years and across her multiple psychiatric hospitalizations that her depression started when she was in the military secondary to the assaults she experienced.  Thus, the Board finds that all three elements of service connection have been met, and that service connection for schizophrenia and depressive disorder NOS is warranted.  38 C.F.R. § 3.303(a).



ORDER

Service connection for an acquired psychiatric disorder, to include schizophrenia and depressive disorder NOS, is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


